Citation Nr: 0739145	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to April 
1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in a June 2006 
decision.

The June 2006 decision also remanded the issue of entitlement 
to service connection for hepatitis C.  A rating decision in 
March 2007 granted service connection for hepatitis C.  Thus, 
as this was a full grant of the benefit sought on appeal, 
this issue is no longer in appellate status. 


FINDINGS OF FACT

1.  The veteran does not currently have chronic hepatitis B.

2.  The veteran did not engage in combat with the enemy. 

3.  The veteran's claimed inservice stressors have not been 
corroborated. 

4.  Any current diagnosis of PTSD is not based on a verified 
stressor. 


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R  § 3.159(b)(1) Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows in March 2003 and July 2006 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
June 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that the July 2006 VCAA notice was provided after 
the initial decision.  However, the deficiency in the timing 
of this notice was remedied by readjudication of the issues 
on appeal in a May 2007 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, an 
October 2006 letter to the veteran provided notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records, and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue of hepatitis B, the veteran was 
afforded a VA fee-based examination in May 2003 as well as a 
VA examination in October 2006. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contains sufficient information to decide the issue of 
service connection for hepatitis B.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  

With respect to the issue of PTSD, as it is determined below 
that the veteran's inservice stressors have not been 
corroborated, affording the veteran a VA examination to 
assess whether he has PTSD would prove pointless.  Thus, the 
Board finds that a VA examination with respect to this issue 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Hepatitis B

The veteran is claiming service connection for hepatitis B.  
The claims file has been reviewed including service medical 
and personnel records; private treatment records from 1995 to 
2001 and VA treatment records from 2001 to 2006.  Service 
medical records indicated that the veteran suffered from 
hepatitis in November 1972.  However, there is no indication 
as to the type of hepatitis.  

A September 1995 private laboratory report showed that the 
veteran was negative for hepatitis B surface antigen, but 
positive for hepatitis B core antibody.  A November 1995 
letter from a private practitioner noted that the hepatitis B 
core antibody was positive.  Follow up private treatment 
records and VA treatment records showed a past medical 
history of hepatitis B.  Significantly, a December 1996 
private treatment record indicated that the veteran was 
positive for hepatitis B, but etiology was unclear.  However, 
a January 1997 private report indicated that the veteran's 
hepatitis B had resolved, but that a hepatitis B surface 
antibody test would need to be performed for confirmation.  
It is not clear whether this test was done at that time.  A 
January 1999 private treatment record also noted a past 
medical history of hepatitis B and gave an impression of 
hepatitis B.  In November 2002 at the VA, a hepatitis B core 
antibody test was done again, which showed that the specimen 
was reactive.  

The veteran was afforded a VA fee-based examination in May 
2003.  It is unclear whether the claims file was reviewed in 
conjunction with the examination.  A hepatitis panel revealed 
that the hepatitis B core antibody was positive and the 
hepatitis B surface antibody 6 was slightly positive; 
however, the hepatitis B surface antigen was negative.  The 
examiner stated that the veteran's hepatitis B was in 
remission.  

Given that the VA examiner noted that the veteran's hepatitis 
B was in remission, but failed to offer any sort of 
etiological opinion, on remand, the veteran was afforded 
another VA examination in October 2006.  The claims file and 
medical records were reviewed.  The examiner stated that 
there was no evidence of active hepatitis B disease.  The 
veteran had historically had a negative hepatitis B surface 
antigen and an indeterminate hepatitis B surface antibody.  
Therefore, the examiner opined that the veteran had probably 
exposure, but did not have any active disease.  

The Board notes that the October 2006 VA examiner opined that 
the veteran's hepatitis C was as likely as not caused by or a 
result of the hepatitis treated in service.  Thus, as noted 
above, service connection was granted for hepatitis C in a 
March 2007 rating decision.  

Therefore, after reviewing the totality of the evidence, the 
Board finds that service connection for Hepatitis B is not 
warranted.  The Board finds that a preponderance of the 
competent medical evidence is against a finding that the 
veteran currently suffers from hepatitis B for VA service 
connection purposes.  Significantly, the October 2006 VA 
examination report, which has a high probative value as the 
claims file was reviewed and a thorough examination was 
performed by a medical doctor with the express purpose of 
determining the etiology of any hepatitis B,  indicated that 
the veteran did not have active hepatitis B disease.  In sum, 
the examiner indicated that the veteran had only been exposed 
to hepatitis B, but never developed the active disease.  The 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  

Therefore, the preponderance of the evidence is against a 
claim for hepatitis B.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder (PTSD)

The veteran is also seeking service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

Initially, the Board notes that private and VA treatment 
records show that the veteran has been treated with 
depression and anxiety.  A November 2004 rating decision 
denied service for depersonalization disorder claimed as 
depression/anxiety disorder.  The veteran did not initiate an 
appeal from this determination.  Thus, this analysis only 
pertains to the issue of PTSD and does not address any other 
acquired psychiatric disability for which the veteran has 
been treated.  

The veteran's service medical records do not indicate that 
the veteran suffered from PTSD while in service.  A September 
2002 VA  treatment record showed that the veteran had PTSD 
from Vietnam and residuals of his wife's murder.  Further, an 
April 2005 VA mental health intake evaluation noted that the 
veteran's stressors included exposure to numerous rocket and 
mortar attacks; being involved in firefights with the enemy 
while on guard/security duty; and witnessing the wounding and 
death of enemies and comrades.  The examiner diagnosed the 
veteran with childhood and military related chronic, severe 
PTSD, as well as dysthymia and alcohol dependence, in full 
remission.  Since there is a current diagnosis of PTSD, the 
Board must determine whether there is a corroborated in-
service stressor to determine whether the veteran's current 
PTSD could be related to service. 

Even though the veteran served in Vietnam, there is no 
evidence in the record that the veteran served in combat.  
The veteran did not receive a combat award.  There is nothing 
in the veteran's service personnel records to show combat.  
As it is not shown the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The veteran was sent a letter in March 2003 requesting that 
the veteran provide a detailed description of the specific 
traumatic events causing his PTSD.  The veteran never 
responded to the March 2003 letter.   In sum, the veteran has 
never provided any specific details of stressors that could 
be corroborated.  The Board acknowledges the veteran's 
statements given at the April 2005 VA mental health 
evaluation that he had traumatic experiences in Vietnam.  
Nevertheless, these experiences were stated in general terms, 
no specific incidents during a specific time were indicated.  

As already noted, the veteran did not participate in combat 
with the enemy and the veteran has not furnished any details 
of alleged stressors to allow for an attempt to verify such 
claimed stressors.  Thus, even though there is medical 
evidence that the veteran does suffer from PTSD, his claim 
must fail since there is no competent evidence that any PTSD 
is related to a verified stressor.  A diagnosis of PTSD which 
is based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet.App. 70, 77-
78 (1994).  Service connection for PTSD must be denied as 
there is no evidence that any current PTSD that the veteran 
suffers from is related to any stressors that occurred during 
his active duty service.




ORDER

Service connection for hepatitis B is not warranted.  Service 
connection for PTSD is not warranted.  The appeal is denied 
as to both issues. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


